EXHIBIT 10.2

 

MORGAN STANLEY SENIOR

FUNDING, INC.

1585 Broadway

New York, New York 10036

 

CITIGROUP GLOBAL MARKETS INC.

390 Greenwich Street

New York, New York 10013

March 24, 2007

Beckman Coulter, Inc.

P.O. Box 3100

4300 N. Harbor Blvd.

Fullerton, CA 92834-3100

Attention: Chief Financial Officer

Beckman Coulter, Inc.

$1,650,000,000 Interim Term Loan Facility

Commitment Letter

Ladies and Gentlemen:

Beckman Coulter, Inc., a Delaware corporation (the “Borrower” or “you”) has
advised Morgan Stanley Senior Funding, Inc. (“Morgan Stanley”) and Citigroup
Global Markets Inc. (“CGMI”, and, together with Citigroup (as defined below) and
Morgan Stanley, “us”) regarding your proposed acquisition (the “Acquisition”) of
the stock of Biosite Incorporated, a Delaware corporation (the “Target”). As we
understand the transaction, pursuant to an Agreement and Plan of Merger
(including all annexes and exhibits thereto, the “Acquisition Agreement”) to be
entered into with the Target and the Purchaser (as defined therein) and a tender
offer conducted in accordance with the terms of the Acquisition Agreement (the
“Tender Offer”) followed by a merger with the Target (the “Merger”), you will
purchase all of the outstanding capital stock of the Target. The consideration
for the Acquisition will be comprised of all cash. The Acquisition effected by
the Tender Offer and the Merger, the financings contemplated by the foregoing
and the payment of fees and expenses associated therewith are collectively
referred to as the “Transaction”. For purposes of this Commitment Letter,
“Citigroup” means CGMI, Citibank, N.A., Citicorp USA, Inc., Citicorp North
America, Inc. and/or any of their affiliates as may be appropriate to consummate
the transactions contemplated herein.

More specifically, you have informed us that the Borrower intends to arrange for
a commitment of up to a $1,650,000,000 interim term loan facility (the “Interim
Term Loan Facility”, also herein referred to as the “Interim Facility”). We
understand that borrowings under the Interim Facility (if any) will be used to
fund the Transaction.

In connection with the Transaction (a) (i) Morgan Stanley is pleased to advise
you of its commitment to provide, on a several (and not joint) basis, or to
cause one or more of its affiliates to provide, 50.0% of the Interim Facility
and (ii) Citigroup is pleased to advise you of its commitment to provide, on a
several (and not joint) basis, or to cause one or more of its affiliates to
provide, 50.0% of the Interim Facility subject to and on the terms and
conditions set forth herein and in the summary of and conditions attached as
Annex I (the “Term Sheet” which, together with this letter, are herein
collectively referred to as the “Commitment Letter”) and (b) Morgan Stanley and



--------------------------------------------------------------------------------

Citigroup (collectively, the “Arrangers”) shall use commercially reasonable
efforts to arrange a syndicate of Lenders (as defined in the Term Sheet) to
participate in the Interim Facility.

You agree that Citigroup shall act as sole and exclusive administrative agent
(in such capacity, the “Administrative Agent”), and, together with Morgan
Stanley, co-lead arranger and joint bookrunner in respect of the Interim
Facility (Morgan Stanley to be “on the left”). It is understood that the
Arrangers shall be permitted to designate one or more Lenders as agents or
co-agents, as the case may be, with respect to the Interim Facility in their
sole discretion, but no other agents, co-agents or arrangers will be appointed,
no other titles may be given, and no other compensation (other than as expressly
set forth in the Term Sheet or in the Fee Letter described below) will be paid
without the Arrangers’ prior written consent; provided, however, that you may,
within 10 days of the announcement of the Acquisition, appoint additional
co-managers for up to 20% of the commitment of the Interim Term Loan Facility.
Fees payable to the syndicate of Lenders shall be payable from the amounts
payable by the Borrower pursuant to the fee letter (the “Fee Letter”) among the
parties hereto and executed simultaneously herewith.

Each of Morgan Stanley and Citigroup (the “Initial Lenders”) reserve the right,
prior to or after execution of the definitive credit documentation for the
Interim Facility, to syndicate all or part of its commitment for the Interim
Facility to one or more lending institutions reasonably acceptable to you that
will become parties to the appropriate definitive credit documentation pursuant
to a syndication in respect of the Interim Facility to be managed by the
Arrangers, and the commitment of the Initial Lenders hereunder in respect of the
Interim Facility shall be reduced as and when commitments are received from the
other financial institutions in respect of the Interim Facility. The Arrangers
may commence syndication efforts promptly after the execution of this letter by
you and you agree actively to assist the Arrangers in achieving a syndication in
respect of the Interim Facility that is satisfactory to the Arrangers. Such
syndication will be accomplished by a variety of means, including direct contact
during the syndication for the Interim Facility between senior financial
management and advisors of the Borrower and the proposed syndicate members for
the Interim Facility (such members, the “Lenders”). To assist the Arrangers in
their syndication efforts, you hereby agree (i) to provide and cause your
advisors to provide the Arrangers and the other relevant syndicate members upon
request with all information reasonably deemed necessary by the Arrangers to
complete syndication, including but not limited to information prepared by you
and your advisors or on your behalf relating to the transactions contemplated
hereby, (ii) to assist the Arrangers upon request in the preparation of an
information memorandum (the “Information Memorandum”) to be used in connection
with the syndication of the Interim Facility, (iii) to use your commercially
reasonable efforts to ensure that the syndication efforts of the Arrangers
benefit materially from your existing lending relationships and the existing
lending relationships of the Target, (iv) to make available your senior
financial officers and representatives and, to use your commercially reasonable
efforts to make available Target’s senior financial officers and
representatives, in each case from time to time to attend and make presentations
regarding the business and prospects of the Borrower and Target at a meeting or
meetings of prospective Lenders and (v) to use commercially reasonable efforts
to obtain a “Corporate Family Rating” from Moody’s Investors Service, Inc.
(“Moody’s”), and a “Corporate Rating” from Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. (“S&P”). The Arrangers will manage
all aspects of any syndication in consultation with you, including decisions as
to the selection of institutions to be approached and when they will be
approached, when their commitments will be accepted, which institutions will
participate, the allocation of the commitments among the Lenders and the amount
and distribution of fees among the Lenders. You will also afford the Arrangers a
period of at least 20 consecutive days following the launch of the general
syndication of the Interim Facility and immediately prior to the Closing Date of
the Interim Facility to syndicate the Interim Facility. In addition, you agree
that, without the

 

2



--------------------------------------------------------------------------------

consent of the Arrangers (such consent not to be unreasonably withheld or
delayed), until the earliest of completion of the primary syndication of the
Interim Facility, the termination of the commitment of Morgan Stanley and
Citigroup and 90 days after the commencement of the primary syndication, no
financing (other than the Interim Facility and the Permanent Financing (as
defined in the Term Sheet)) for you or any of your subsidiaries shall be
syndicated, privately placed or publicly offered in the United States or Europe
to the extent that such financing would have an adverse effect on the
syndication of the Interim Facility; provided, however, that the foregoing shall
not limit your ability or that of your subsidiaries to (i) issue commercial
paper or other short-term debt programs currently in place, (ii) amend, waive,
modify, renew or refinance your existing revolving credit facility (the
“Existing Credit Facility”), or other financings to fund operations or for
working capital, or borrow thereunder, (iii) refinance any indebtedness
outstanding on the date hereof, (iv) incur purchase money indebtedness for the
acquisition of assets used in the business, (v) incur indebtedness in connection
with the exercise of the “Top-Up Option” under the Acquisition Agreement, or
(vi) incur other limited indebtedness to be agreed upon.

In addition, all commitments, undertakings and agreements hereunder are subject
to (i) the absence of a “Company Material Adverse Effect” (as defined in the
Acquisition Agreement), (ii) (a) the accuracy and completeness in all material
respects of all representations that you make to us (subject to clause
(x) below), (b) your compliance in all material respects with the terms of this
Commitment Letter and (c) your compliance in all material respects with the
terms of the Fee Letter and (iii) the negotiation, execution and delivery of
definitive documentation with respect to the Interim Facility (the “Loan
Documentation”), which shall, in each case, be consistent with the Term Sheet
and the Existing Credit Facility as further set forth therein (provided that,
notwithstanding anything in this Commitment Letter, the Fee Letter, the Loan
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transaction to the contrary, (x) the only representations
relating to the Borrower, the Target, their respective subsidiaries and their
businesses the making of which shall be a condition to availability of the
Interim Facility on the Closing Date shall be (A) such of the representations
made by the Target in the Acquisition Agreement, as are material to the
interests of the Lenders, but only to the extent that you have the right to
terminate your obligations under the Acquisition Agreement as a result of a
breach of such representations in the Acquisition Agreement and (B) the
Specified Representations (as defined below) and (y) the terms of the Loan
Documentation shall be in a form such that they do not impair availability of
the Interim Facility on the Closing Date or the Delayed Draw Funding Date (as
defined in the Term Sheet) if the conditions set forth herein and in the Term
Sheet are satisfied. Those matters that are not covered by or made clear under
the provisions of this Commitment Letter are subject to the approval and
agreement of the Agent and you; provided that such approvals and agreements
shall be in a manner that is consistent with the Term Sheet. For purposes
hereof, “Specified Representations” means the representations and warranties set
forth in the Term Sheet relating to corporate power and authority, due
authorization, execution and delivery of the Loan Documentation, no conflicts
with material contractual restrictions, the enforceability of the Loan
Documentation, Federal Reserve margin regulations and the Investment Company
Act.

To induce Morgan Stanley and Citigroup to issue this letter and to continue with
their due diligence efforts, you hereby agree that all reasonable out-of-pocket
fees and expenses (including the reasonable fees and expenses of Skadden, Arps,
Slate, Meagher & Flom, LLP, counsel to the Arrangers) of Morgan Stanley,
Citigroup and their affiliates arising in connection with this letter (and its
due diligence and syndication efforts in connection herewith) and in connection
with the Interim Facility shall be for your account, payable whether or not the
Transaction is consummated. In addition, you hereby agree to pay when and as due
the fees described in the Fee Letter.

 

3



--------------------------------------------------------------------------------

You further agree to indemnify and hold harmless each of the Administrative
Agent, the Arrangers, the Lenders (including, in any event, Morgan Stanley and
Citigroup), each other agent under the Interim Facility and each director,
officer, employee and affiliate thereof, and each other person controlling any
of the foregoing within the meaning of either Section 15 of the Securities Act
of 1933, as amended, or Section 20 of the Securities Exchange Act of 1934, as
amended (each an “Indemnified Person”) from and against any and all actions,
suits, proceedings (including any investigations or inquiries), claims, losses,
damages, liabilities or expenses of any kind or nature whatsoever which may be
incurred by or asserted against or involve any such Indemnified Person as a
result of or arising out of or in any way related to or resulting from this
Commitment Letter, the Fee Letter, the Engagement Letter, the Transaction, the
extension or syndication of the Interim Facility contemplated by this Commitment
Letter, or in any way arising from any use or intended use of this letter or the
proceeds of the Interim Facility contemplated by this Commitment Letter, and you
agree to reimburse each Indemnified Person upon demand for any reasonable legal
or other out-of-pocket expenses incurred in connection with investigating,
defending or preparing to defend any such action, suit, proceeding (including
any inquiry or investigation) or claim (whether or not Morgan Stanley, Citigroup
or any such other Indemnified Person is a party to any action or proceeding out
of which any such expenses arise) (collectively, an “Action”); provided,
however, that you shall not have to indemnify any Indemnified Person against any
loss, claim, damage, expense or liability to the extent finally determined by a
court of competent jurisdiction to have resulted from the gross negligence,
willful misconduct or material breach of this Commitment Letter of such
Indemnified Person. In the case of an investigation, litigation or other
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the you, any of your directors, security holders or creditors, an
Indemnified Person or any other person or an Indemnified Person is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated. The Borrower shall have no obligation to indemnify and hold
harmless any Indemnified Party to the extent that any claim, loss, cost, or
expense arises from a failure by such Indemnified Party to comply with laws,
regulations, rules or orders that may apply to its business or a failure by such
Indemnified Party to possess the capacity to participate in the transactions
contemplated by this letter or to take all actions necessary to authorize its
participation in such transactions. The provisions of this paragraph shall be
superseded by the applicable provisions contained in the Loan Documentation.

You will not, without the prior written consent of the affected Indemnified
Person(s), settle, compromise, consent to the entry of any judgment in or
otherwise seek to terminate any Action in respect of which indemnification may
be sought hereunder unless such settlement, compromise, consent or termination
includes a full and unconditional release of such Indemnified Person(s) from any
liabilities arising out of such Action.

The provisions of the immediately preceding three paragraphs shall survive any
termination of this Commitment Letter.

Each of Morgan Stanley and Citigroup reserve the right to employ the services of
its affiliates in providing services contemplated by this Commitment Letter and
to allocate, in whole or in part, to such affiliates certain fees payable to
Morgan Stanley and Citigroup in such manner as each of Morgan Stanley, Citigroup
and such affiliates may agree in their sole discretion. You acknowledge that
Morgan Stanley and Citigroup may, on a confidential basis, share with any of
their affiliates, and such affiliates may share with Morgan Stanley and
Citigroup, any information related to the Transaction, you, the Borrower, the
Target, any of its subsidiaries or any of the matters contemplated hereby in
connection with the Transaction.

 

4



--------------------------------------------------------------------------------

You hereby represent and warrant that, as to the Target and its subsidiaries, to
the best of your knowledge, and, as to the Borrower and its subsidiaries, that
(i) all information (other than the Projections referred to below, information
of a general economic or general industry nature and information as to the
Target (which has been derived from publicly available information and in
respect of which no representation is made) that has been made available by you
or will hereafter be made available by you in connection with the Transaction
(the “Information”) to Morgan Stanley, Citigroup or any of their affiliates or
representatives or to any Lender or any potential Lender when taken as a whole
is, or in the case of Information made available after the date hereof, will be
correct in all material respects and does not and will not, when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances under which such statements were or are made (after
giving effect to all supplements thereto) and (ii) all financial projections, if
any, that have been or will be prepared by you and made available to Morgan
Stanley, Citigroup or any of their affiliates or representatives or to any
Lender or any potential Lender in connection with the Transaction (the
“Projections”) have been or, in the case of Projections made available after the
date hereof, will be prepared in good faith based upon assumptions believed by
you to be reasonable (it being understood that such projections are subject to
significant uncertainties and contingencies, many of which are beyond your
control, and that no assurance can be given that any particular projections will
be realized). You agree that you will promptly notify (and deliver copies to)
Morgan Stanley and Citigroup of any changes in circumstances or any additional
information that would be reasonably expected to call into question the
Information or the continued reasonableness of any assumption underlying the
Projections, and that you will supplement the Information and the Projections as
necessary so that the representations, warranties and covenants set forth in
this paragraph concerning the Information and the Projections remain complete
and correct without regard to when such Information and Projections were made
available. In issuing this commitment, Morgan Stanley and Citigroup are relying
on the accuracy of the Information and on the reasonableness of the Projections
as described above without independent verification thereof. The representations
and covenants contained in this paragraph shall remain effective until the
definitive Loan Documentation is executed and thereafter the disclosure
representations contained herein shall be terminated and of no further force and
effect.

You hereby acknowledge that the Arrangers will make available Information and
Projections to the proposed syndicate of Lenders and that certain of the
proposed Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Borrower) (each, a
“Public Lender”). You hereby agree that (a) you will use commercially reasonable
efforts to identify that portion of the Information and Projections that may be
distributed to the Public Lenders and include a reasonably detailed term sheet
in such Information and that all of the foregoing that is to be made available
to Public Lenders shall be clearly and conspicuously marked “PUBLIC”; (b) by
marking materials “PUBLIC,” you shall be deemed to have authorized the Arrangers
and the proposed Lenders to treat such materials as not containing any material
non-public information with respect to the Borrower for purposes of United
States federal and state securities laws, it being understood that certain of
such materials may be subject to the confidentiality requirements of the
definitive Loan Documentation; (c) all materials marked “PUBLIC” are permitted
to be made available by means designated “Public Investor;” and (d) the
Arrangers shall treat any materials that are not marked “PUBLIC” as being
suitable only for dissemination by means not designated for “Public Lenders.”

You understand and acknowledge that Morgan Stanley, Citigroup and their
respective affiliates may be providing debt financing, equity capital or other
services (including, without limitation, financial advisory services) to other
companies that may have interests which conflict with yours regarding the
Transaction and otherwise. None of Morgan Stanley, Citigroup or

 

5



--------------------------------------------------------------------------------

their respective affiliates shall use confidential information obtained from you
(or on your behalf) or the Target in connection with the performance by Morgan
Stanley, Citigroup or their respective affiliates of services for other
companies, and none of Morgan Stanley, Citigroup or their respective affiliates
will furnish any such confidential information to other companies. You
acknowledge that none of Morgan Stanley, Citigroup or their respective
affiliates have any obligation to use, in connection with the Transaction or
otherwise, or to furnish to you, confidential information obtained from other
companies.

This Commitment Letter, the Term Sheet attached hereto and the Fee Letter
(collectively referred to as the “Commitment Documents”) are delivered to you
with the understanding that no Commitment Document, nor the substance hereof or
thereof, shall be disclosed to any third party (including, without limitation,
other lenders, arrangers, underwriters, placement agents, or advisors or any
similar persons), without our prior written consent, except (i) to your
officers, employees, agents, accountants, legal advisors and other agents and
advisors (and then only on a confidential and need to know basis), (ii) to the
Target and its officers, employees, agents, accountants, legal advisors and
other agents and advisors (and then only on a confidential and need to know
basis and excluding the Fee Letter (other than any “market” flex provisions
contained therein)) and (iii) as required by law or any court, governmental
agency, rating agency or stock exchange requirements (provided, that you agree
to promptly inform us following any such permitted disclosure); provided that
you may disclose the Commitment Letter and its contents in any public filing
with the Securities and Exchange Commission or any applicable stock exchange or
in any prospectus or offering memorandum; provided further, that the foregoing
restrictions shall cease to apply (except in respect of the Fee Letter and the
contents thereof) after the Loan Documentation shall have been executed and
delivered by the parties thereto.

Neither we, nor our respective affiliates shall disclose to any person any
Transaction Information (as defined below) without the prior written consent of
the Borrower other than to those affiliates, officers, directors, employees and
advisors and to actual or prospective Lenders who have agreed to maintain
confidential such information or as required or requested by law or regulation
(including any legal or regulatory proceeding or process). “Transaction
Information” means any information about the Borrower and its subsidiaries or
the Target and its subsidiaries not generally disclosed by the Borrower to, or
known by, the public and that is not our possession or the possession of our
respective affiliates prior to its being provided by or on behalf of the
Borrower or becomes available to us or to our respective affiliates on a
non-confidential basis, provided, in each case, that such information or source
of such information is not known by us or our respective affiliates to be the
subject of or bound by another confidentiality agreement with, or other legal or
contractual obligation of confidentiality to, the Borrower or that is
independently developed, discovered or arrived at by us or our respective
affiliates.

We hereby notify you that, pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law on October 26, 2001) (the “Patriot
Act”), we are required to obtain, verify and record information that identifies
you, which information includes names and addresses and other information that
will allow us to identify you in accordance with the Patriot Act.

This Commitment Letter is delivered to you solely for your benefit and may not
be relied upon by any other person or entity, and nothing in the Commitment
Documents is intended to confer any rights upon, nor do the Commitment Documents
create third-party beneficiary status in favor of, any other person or entity as
to our commitments hereunder nor are the Commitment Documents assignable by you.
You acknowledge that no fiduciary duty exists on our part owing to you or any
other person or entity as a result of our delivery of the Commitment Documents
and no

 

6



--------------------------------------------------------------------------------

other person shall have any other legal or equitable right, remedy or claim
hereunder. This Commitment Letter may not be amended or modified, and no waiver
will be effective, except by a writing duly executed by the parties hereto. None
of Morgan Stanley, Citigroup nor any Lender shall be responsible or liable to
you, the Target or any other person for consequential, special, indirect or
punitive damages which may be alleged as a result of this letter.

The Commitment Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and thereof and supersede any
prior agreements, written or oral, with respect hereto or thereto. You
irrevocably and unconditionally submit to the non-exclusive jurisdiction of any
New York state or federal court (in each case) sitting in the County of New York
over any suit, action or proceeding arising out of or relating to the Commitment
Documents. Service of any process, summons, notice or document in any suit,
action or proceeding may be made by registered mail addressed to you, Morgan
Stanley or Citigroup, as appropriate, and you waive any claim that any such
suit, action or proceeding has been brought in an inconvenient forum. A final
judgment in any such suit, action or proceeding brought in any such court may be
enforced in any other courts to whose jurisdiction you are or may be subject, by
suit upon judgment. EACH COMMITMENT DOCUMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS
OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK). EACH OF THE UNDERSIGNED PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF OR IN CONNECTION WITH, ANY COMMITMENT
DOCUMENT, AND ANY OTHER COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY OF THE UNDERSIGNED PARTIES IN
CONNECTION WITH ANY COMMITMENT DOCUMENT. IN NO EVENT SHALL ANY PARTY TO THIS
COMMITMENT LETTER BE LIABLE FOR CONSEQUENTIAL, SPECIAL, INDIRECT OR PUNITIVE
DAMAGES IN CONNECTION WITH THE TRANSACTION OR ANY FINANCING TRANSACTION, OR WITH
OUR DELIVERY OF THE COMMITMENT DOCUMENTS.

If the Commitment Documents are not accepted by you as provided in the
immediately succeeding paragraph, you are to immediately return the Commitment
Documents (and any copies thereof) to the undersigned. Please confirm that the
foregoing is in accordance with your understanding by signing and returning to
us an executed duplicate of the Commitment Documents. Each Commitment Document
may be executed in any number of counterparts, and by the different parties
hereto on separate counterparts, each of which counterpart shall be an original,
but all of which shall together constitute one and the same instrument. Delivery
of an executed counterpart of each Commitment Document by telecopier or other
electronic communication shall be effective as delivery of a manually executed
counterpart of such Commitment Document.

 

7



--------------------------------------------------------------------------------

This commitment will expire at 5:00 p.m. New York City time on April 2, 2007
unless it, the Fee Letter and the Engagement Letter are accepted by you prior to
such time and, if accepted prior to such time, shall expire at the earliest of
(i) consummation of the Transaction, (ii) 5:00 p.m. New York City time on
August 31, 2007, if the closing of the Transaction shall not have occurred by
such time and (iii) termination of the Acquisition Agreement. You may terminate
this Commitment Letter at any time by written notice to the Arrangers.

Very truly yours,

MORGAN STANLEY SENIOR

FUNDING, INC.

By /s/ Kevin M. Sisson                        

Name: Kevin M. Sisson

Title: Managing Director

CITIGROUP GLOBAL MARKETS INC.

By /s/ J. Gregory Davis                            

Name: J. Gregory Davis

Title: Authorized Signatory

Agreed to and Accepted this 24th day of March, 2007

BECKMAN COULTER, INC.

By /s/ Arnold A. Pinkston                    

Name: Arnold A. Pinkston

Title: Senior Vice President, General Counsel and Secretary

 



--------------------------------------------------------------------------------

ANNEX I

SUMMARY OF CERTAIN TERMS AND CONDITIONS*

$1,650,000,000 INTERIM FACILITY

I. The Parties

Borrower:    Beckman Coulter, Inc. Arrangers:    Morgan Stanley and Citigroup.
Joint Book-Runners:    Morgan Stanley and Citigroup. Administrative Agent:   
Citigroup. Lenders:    Morgan Stanley, Citigroup and a syndicate of financial
institutions and lenders arranged by the Arrangers and reasonably acceptable to
the Borrower. Guarantors:    Any current or future guarantor of the Existing
Credit Facility or any refinancing thereof. Security:    None.

II. Description of Credit Facility

 

General Description

of Credit Facility:

   A maximum amount of $1,650,000,000 in financing to be provided to the
Borrower pursuant to an interim term loan facility (the “Interim Term Loan
Facility”). The Interim Term Loan Facility is referred to herein as the “Interim
Facility”. Loans made under the Interim Facility are herein referred to as
“Loans” or “Interim Term Loans”. Interim Term Loan Facility    Commitment
Amount:    $1,650,000,000; provided that if any portion of the Acquisition is
funded by cash proceeds of any financing other than the Interim Facility (and
specifically excluding cash held by the Borrower, the Target or any of their
subsidiaries at the time), the commitments with respect to the Interim Term Loan
Facility shall be reduced in an amount equal to the aggregate amount of such
alternate proceeds.

--------------------------------------------------------------------------------

*

Capitalized terms used herein and not defined shall have the meanings provided
in the commitment letter (the “Commitment Letter”) to which this summary is
attached.

 

I-2



--------------------------------------------------------------------------------

Maturity and Amortization:    The final maturity of the Interim Term Loan
Facility shall be the date which occurs 364 days after the Closing Date and all
Interim Term Loans shall be repaid in full on such date. Use of Proceeds:    The
Interim Term Loans shall only be utilized to finance, together with any
Permanent Financing, the Transaction. Availability:    Interim Term Loans may be
borrowed on the Closing Date (as defined below), and on the Delayed Draw Funding
Date (as defined below), in the aggregate amount up to the total commitment
amount of the Interim Term Loan Facility. No amount of Interim Term Loans once
repaid may be reborrowed. Permanent Financing:    The Borrower intends to issue
and sell in a public offering or private placement, debt or equity financing
(the “Permanent Financing”), the proceeds of which will be used to finance the
Transaction or repay any advances under the Interim Term Loan Facility in
accordance with the terms of the definitive Loan Documentation.

III. Terms Applicable to the Interim Facility

 

Closing Date:    The date on which all conditions precedent have been satisfied
or waived by the Lenders, the Tender Offer is consummated in accordance with the
terms of the Acquisition Agreement and the initial extension of credit under the
Interim Facility is made (such date being the “Closing Date”). Delayed Draw
Funding Date:    The date on which the delayed draw extension of credit under
the Interim Facility is made to consummate the Merger (such date being the
“Delayed Draw Funding Date”). Interest Rates:    At the option of the Borrower,
Loans may be maintained from time to time as (i) Base Rate Loans, which shall
bear interest at the Applicable Margin in excess of the Base Rate in effect from
time to time or (ii) Eurodollar Loans, which shall bear interest at the
Applicable Margin in excess of the Eurodollar Rate (adjusted for maximum
reserves) as determined by the Administrative Agent for the respective interest
period.    “Base Rate” shall mean the higher of (i) 1/2 of 1% in excess of the
federal funds rate and (ii) the rate that the Administrative Agent announces
from time to time as its prime or base commercial lending rate, as in effect
from time to time.    The “Applicable Margin” with respect to the Interim Term
Loan Facility means the per annum percentage determined in accordance with
Schedule 1.

 

I-3



--------------------------------------------------------------------------------

   During the continuance of any monetary Event of Default under the loan
documentation, the Applicable Margin on all Loans shall increase by 2% and
interest shall be payable on all other obligations owing under the loan
documentation at a rate equal to the rate applicable to all Base Rate loans at
such time plus 2%.    Interest periods of 1, 2, 3 and 6, and, if available to
all Lenders, 9 and 12 months shall be available in the case of Eurodollar Loans.
   Interest in respect of Base Rate Loans shall be payable quarterly in arrears
on the last business day of each quarter. Interest in respect of Eurodollar
Loans shall be payable in arrears at the end of the applicable interest period
and every three months in the case of interest periods in excess of three
months. Interest will also be payable at the time of repayment of any Loans, and
at maturity. All interest and commitment fee and other fee calculations shall be
based on a 360 day year (or 365 or 366 days, as the case may be, in the case of
Base Rate Loans).

Arranger and

Administrative Agent Fees:

   The Arrangers and the Administrative Agent shall receive such fees as have
been separately agreed upon with the Borrower. Voluntary Prepayment:    The
Borrower may, upon at least same day notice in the case of Base Rate Loans and
three business days’ notice in the case of Eurodollar Loans, prepay, in full or
in part, the Interim Facility without premium or penalty; provided, however,
that each partial prepayment shall be in an amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof; provided further that any such
prepayment of Eurodollar Loans shall be made together with reimbursement for any
funding losses of the Lenders resulting therefrom. Mandatory Prepayment:    (i)
50% of excess cash flow (to be defined in a manner satisfactory to the Arrangers
and the Borrower and to be paid on an annual basis beginning with fiscal year
2007), (ii) 100% of net cash proceeds from permitted asset sales by the Borrower
in each fiscal year (subject to reinvestment baskets to be determined),
excluding proceeds from the sale of customer leased equipment in the ordinary
course of business, (iii) 100% of net cash proceeds from the sale or issuance by
the Borrower or its subsidiaries of debt financings, excluding (x) borrowings
under credit facilities for working capital or to fund operations (including the
Existing Credit Facility and any refinancing thereof), (y) proceeds of less than
$200,000,000 from the issuance of convertible securities used to repurchase
Borrower’s stock, and (z) other exceptions to be agreed and (iv) 100% of net
cash proceeds from the sale or issuance by the Borrower of equity, equity-like
or hybrid securities (subject to certain exceptions to be agreed) shall be
applied to the prepayment of Interim Term Loans. Subject to clause (iii) above,
mandatory prepayments shall not be required with respect to subsidiaries of the
Borrower.

 

I-4



--------------------------------------------------------------------------------

Documentation:    Morgan Stanley’s and Citigroup’s commitments will be subject
to the negotiation, execution and delivery of definitive Loan Documentation
consistent with the terms of the Commitment Documentation, in each case prepared
by counsel to Morgan Stanley and Citigroup. Conditions Precedent to Closing Date
and Delayed Draw Funding Date:    Limited to those set forth in Annex II.
Representations and Warranties:    Representations and warranties (applicable to
the Borrower and its subsidiaries) substantially limited to those set forth in
the Existing Credit Agreement with modifications appropriate in the reasonable
judgment of the Arrangers for the Transaction. Covenants:    Affirmative,
negative and financial covenants (applicable to the Borrower and its
subsidiaries) limited to the following:   

(a)    Affirmative Covenants - (i) material compliance with laws and regulations
(including, without limitation, ERISA and environmental laws); (ii) payment of
taxes and other material obligations; (iii) maintenance of appropriate and
adequate insurance; (iv) preservation of corporate existence, rights (charter
and statutory), franchises, permits, licenses, privileges and approvals; (v)
visitation and inspection rights; (vi) keeping of proper books in accordance
with generally accepted accounting principles; (vii) maintenance of properties;
(viii) conducting transactions with affiliates on terms equivalent to those
obtainable on an arm’s length basis; (ix) customary financial and other
reporting requirements (including, without limitation, audited annual financial
statements and quarterly unaudited financial statements, notices of defaults and
litigation, compliance certificates, reports to shareholders and filings with
the SEC and other information as any Lender shall reasonably request); and (x)
assistance with syndication.

  

(b)    Negative Covenants - Restrictions on (i) liens (such restrictions to be
limited to the extent necessary to comply with margin regulations); (ii) certain
mergers and consolidations; (iii) accounting changes, (iv) changes in nature of
business, (v) speculative transactions, (vi) subsidiary debt, (vii) transactions
with affiliates, (viii) investments (such restrictions to exclude investments
made in the ordinary course and that are consistent with past practice) and (ix)
limits on dividends (such restrictions to exclude dividends made in the ordinary
course and that are consistent with past practice).

 

I-5



--------------------------------------------------------------------------------

  

(c)    Financial Covenants – Limited to maintenance of (i) a maximum ratio of
total debt to EBITDA; and (ii) a minimum ratio of EBITDA to interest expense.
All financial covenants will be calculated on a consolidated basis and for each
consecutive four fiscal quarter period. All financial covenants will be
calculated giving pro forma effect to the Acquisition and include the
consolidated EBITDA of the Target and its subsidiaries for the applicable
period, with such adjustments (including without limitation adjustments
attributable to the Acquisition, and identified cost savings, divestitures and
other adjustments as are reasonably acceptable to the Borrower and the Arrangers
(approval not to be unreasonably withheld).

Events of Default:    Limited to the following: (i) failure to pay principal
when due, or to pay interest or other amounts within three business days after
the same becomes due; (ii) any representation or warranty proving to have been
materially incorrect when made or confirmed; (iii) failure to perform or observe
covenants set forth in the Loan Documentation within a specified period of time,
where customary and appropriate, after notice or knowledge of such failure; (iv)
cross-defaults to payment defaults on principal aggregating $75,000,000 or to
other events if the effect is to accelerate such debt; (v) bankruptcy and
insolvency defaults (with grace period for involuntary proceedings); (vi)
monetary judgment defaults in excess of $75,000,000 (net of insurance) and
non-monetary judgment defaults that could reasonably be expected to have a
Material Adverse Effect (as defined in Annex II of the Commitment Letter); (vii)
change of control; (viii) invalidity or unenforceability of Loan Documentation;
and (ix) standard ERISA defaults. Expenses:    The Borrower shall pay all of the
Administrative Agent’s and the Arrangers’ reasonable due diligence and other out
of pocket expenses incurred by the Administrative Agent or the Arrangers
(including the fees and expenses of Skadden, Arps, Slate, Meagher & Flom, LLP,
counsel for the Arrangers), whether or not any of the transactions contemplated
hereby are consummated, as well as all reasonable expenses of the Administrative
Agent in connection with the administration of the loan documentation. The
Borrower shall also pay the expenses of the Administrative Agent, the Arrangers
and the Lenders in connection with the enforcement of any of the loan
documentation. Indemnity:    The Borrower will indemnify and hold harmless the
Administrative Agent, the Arrangers, each Lender, each other agent and each of
their affiliates and their officers, directors, employees, agents and advisors
from claims and losses relating to the Transaction or the Interim Facility on
the same terms contained in the Existing Credit Agreement.

 

I-6



--------------------------------------------------------------------------------

Required Lenders:    Lenders holding loans and commitments representing more
than 50% of the aggregate amount of loans and commitments under the Interim
Facility. Waivers & Amendments:    Amendments and waivers of the provisions of
the loan agreement and other definitive credit documentation shall require the
approval of the Required Lenders, except that the consent of all affected
Lenders shall be required with respect to (i) increases in commitment amounts,
(ii) reductions of principal, interest, or fees, (iii) extensions of scheduled
maturities or times for scheduled payment, (iv) changes to the order of
applications of prepayments (including provisions relating to pro rata
applications thereof), (v) waivers of any of the conditions precedent to the
Closing Date, (vi) change the percentages of Lenders required to take actions or
(vii) amend the amendment sections of the Loan Documentation. Assignments and
Participations:    Assignments must be to Eligible Assignees (to be defined in
the Loan Documentation) with the Borrower’s consent (unless an Event of Default
shall have occurred and be continuing and such consent not to be unreasonably
withheld or delayed, and objection by the Borrower to any person reasonably
considered by the Borrower to be a competitor or an affiliate of a competitor of
the Borrower shall be deemed not to be unreasonable) and, in each case other
than an assignment to a Lender or an assignment of the entirety of a Lender’s
interest in the Interim Facility, in a minimum amount equal to $5,000,000 or an
integral multiple of $1,000,000 in excess thereof. Each Lender will also have
the right, without consent of the Borrower or the Administrative Agent, to
assign (i) as security all or part of its rights under the loan documentation to
any Federal Reserve Bank and (ii) all or part of its rights or obligations under
the loan documentation to any of its affiliates. No participation shall include
voting rights, other than for reductions or postponements of amounts payable and
shall require the Borrower’s consent (unless an Event of Default shall have
occurred and be continuing and such consent not to be unreasonably withheld or
delayed, and objection by the Borrower to any person reasonably considered by
the Borrower to be a competitor or an affiliate of a competitor of the Borrower
shall be deemed not to be unreasonable). Taxes:    All payments to be free and
clear of any present or future taxes, withholdings or other deductions
whatsoever (other than income taxes in the jurisdiction of the Lender’s
applicable lending office). The Lenders will use reasonable efforts (consistent
with their respective internal policies and legal and regulatory restrictions
and so long as such efforts would not otherwise be disadvantageous to such
Lenders) to minimize to the extent possible any applicable taxes and the
Borrower will indemnify the Lenders and the Administrative Agent for such taxes
paid by the Lenders or the Administrative Agent.

 

I-7



--------------------------------------------------------------------------------

Miscellaneous:    Standard yield protection (including compliance with risk
based capital guidelines, increased costs, payments free and clear of
withholding taxes and interest period breakage indemnities), eurodollar
illegality and similar provisions, defaulting lender provisions, waiver of jury
trial and submission to jurisdiction provisions. The Borrower shall have the
right to replace any Lender who makes a claim for taxes or increased costs.
Governing Law:    New York. Counsel for the Arrangers:    Skadden, Arps, Slate,
Meagher & Flom, LLP.

 

I-8



--------------------------------------------------------------------------------

SCHEDULE 1

to Annex I

INTERIM FACILITY PRICING

 

Rating

S&P/Moody’s1

 

Applicable

Margin – Eurodollar

Loans

 

Applicable

Margin – Base Rate

Loans

     

Level 1

At least BBB- and Baa3 or higher

  0.875%   0%      

Level 2

Lower than Level 1, but at
least BB+ and Ba1

  1.00%   0%      

Level 3

Lower than Level 2

  1.25%   0.25%

 

--------------------------------------------------------------------------------

1

In each case, in the event of a split rating, the lower rating shall apply.

 

I-9



--------------------------------------------------------------------------------

ANNEX II

CONDITIONS PRECEDENT TO THE CLOSING DATE AND THE DELAYED DRAW FUNDING DATE

Except as otherwise set forth below, the occurrence of the Closing Date and the
Delayed Draw Funding Date shall be subject to the satisfaction of each of the
following conditions precedent:

 

1. With respect to the Interim Facility, all Loan Documentation, including a
credit agreement incorporating substantially the terms and conditions outlined
herein, shall be in form and substance reasonably satisfactory to the Lenders,
together with customary closing documentation. There shall exist no uncured
material default (subject, in the case of representations, to the Specified
Representations) under any of the Loan Documentation and the Specified
Representations of the Borrower set forth in the Loan Documentation shall be
true and correct immediately prior to, and after giving effect to, the extension
of credit under the Interim Term Loan Facility. All Loans shall be in full
compliance with the Federal Reserve’s Margin Regulations.

 

2. The Lenders shall have received all customary closing documents and
instruments, including (i) reasonably satisfactory opinions of counsel and
(ii) such corporate resolutions, certificates and other documents as the Lenders
shall reasonably request.

 

3. The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the U.S.A. Patriot Act.

 

4. The Acquisition Agreement (including all schedules and exhibits thereto)
shall not be altered, amended or otherwise changed or supplemented in any
material respect from the Acquisition Agreement provided to the Administrative
Agent and dated March 24, 2007 or any condition therein waived without the prior
written consent of the Lenders adversely affected thereby. The Acceptance Time
(as defined in the Acquisition Agreement) shall have occurred (or shall occur
concurrently with the initial extension of credit under the Interim Term Loan
Facility) in accordance with the Acquisition Agreement and in compliance in all
material respects with applicable law.

 

5.

After giving effect to the Transaction, the Borrower and its subsidiaries shall
have no outstanding indebtedness or preferred stock other than (i) the loans and
other extensions of credit under the Interim Facility, (ii) any indebtedness
incurred and any notes or equity issued in connection with the Permanent
Financing, (iii) indebtedness or preferred stock or any right, warrant or other
agreement to issue preferred stock outstanding under agreements in effect as of
the date hereof, (iv) indebtedness under the Existing Credit Facility and other
facilities and agreements providing working capital and funds for operations of
the Borrower and its subsidiaries, including sales of leases and receivables,
and other short term debt programs, (v) purchase money indebtedness and capital
leases in connection with the acquisition of equipment and real estate used in
connection with the business, (vi)



--------------------------------------------------------------------------------

indebtedness incurred in connection with the Top-Up Option, and (vii) other
limited indebtedness to be agreed upon.

 

6. All material governmental consents and approvals required as a condition to
the Tender Offer under the terms of the Acquisition Agreement shall have been
obtained and shall remain in effect and all applicable waiting periods shall
have expired or been terminated and all other foreign antitrust and competition
approvals required to consummate the Tender Offer or the Merger, as the case may
be, shall have been obtained (in the case of foreign Legal Requirements or
approvals, only if such Legal Requirements or approvals: (a) would have
suspensory effect, (b) if not obtained would reasonably be expected to result in
material limitations on the ownership or operation by the Borrower of the assets
of the Borrower, its subsidiaries or the Target or (c) if not obtained, would
subject the Borrower or the Purchaser to the payment of a material fine or
penalty); and no law or regulation shall be applicable in the reasonable
judgment of the Lenders that restrains, prevents or imposes materially adverse
conditions upon the Transaction or the Interim Facility.

 

7. All costs, fees and expenses of the Arrangers and the Lenders (including the
reasonable fees and expenses of one counsel for the Arrangers and the Lenders)
shall have been paid.

 

8. The Borrower shall have delivered pro forma consolidated balance sheet and
related pro forma consolidated statements of income and other pro forma
information in conformity with Regulation S-X of the Borrower as of and for the
twelve-month period ending at the most recent fiscal quarter ending at least 45
days prior to the Closing Date prepared after giving effect to the Transaction
as if the Transaction had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such other financial
statements), in each case which financial statements shall have been prepared in
a manner that is not materially inconsistent with the financial statements or
forecasts previously provided to the Lenders.